      Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   MARK DOWLING THOMAS                                    CIVIL ACTION

   VERSUS                                                 19-11853

   SEABIRD EXPLORATION                                    SECTION: “J” (1)
   CYPRUS LTD., ET AL.



                               ORDER & REASONS

      Before the Court are a Motion for Summary Judgment (Rec. Doc. 11) filed by

Defendants Seabird Exploration Cyprus Ltd. (“Seabird”) and Osprey Navigation Co.

Inc. (“Osprey”), an opposition thereto (Rec. Doc. 16) filed by Plaintiff Mark Thomas,

and a reply (Rec. Doc. 21) by Defendants. Having considered the motion and

memoranda, the record, and the applicable law, the Court finds that the Motion

should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      This litigation arises from injuries allegedly sustained by Plaintiff on October

19, 2018, while working aboard the R/V OSPREY EXPLORER, which was owned by

Defendant Osprey and operated by Defendant Seabird. Plaintiff alleges he was

injured when he went to inspect seismic cables on the back deck of the vessel in

substandard weather conditions and slipped on the wet deck. As a result of his injury,

Plaintiff was forced to leave the vessel and underwent arthroscopic surgery to his

right knee, which will require future care and surgery.
       Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 2 of 8




        Plaintiff is a seismic navigator. Since 2013, Plaintiff has not been formally

employed with a seismic company but has been contracting his services to various

vessels.1 To find job opportunities, Plaintiff uses employment agencies, including two

firms called Nautech and Newton Subsea, Ltd (“Newton”).2 Between 2015 and 2017,

Plaintiff worked seven jobs for two owners on three vessels through Nautech.3 He

then worked two jobs for Newton in 2018. The first job was 50 days aboard the POLAR

MARQUIS, owned by Shearwater GeoServices, from May 11 to June 29, 2018.4 His

second job for Newton was aboard the OSPREY EXPLORER.

        Plaintiff boarded the OSPREY EXPLORER on September 26, 2018, and was

on the vessel continuously until his accident on October 19.5 Plaintiff was briefly

taken ashore to be seen by a doctor and then returned to the vessel and continued to

work through November 9, 2018.6 Plaintiff thus worked approximately 44 or 45 days

aboard the OSPREY EXPLORER. Before commencing the job, Plaintiff signed an

employment agreement with Newton,7 and he was paid for his work by Newton.8

        Plaintiff filed suit against Seabird and Osprey on July 25, 2019, asserting

negligence and unseaworthiness claims under the Jones Act and general maritime

law. Defendants filed the instant motion for summary judgment on August 7, 2020.

The motion is before the Court on the briefs and without oral argument.


1 (Deposition of Mark Dowling Thomas, Rec. Doc. 11-2, at 11).
2 Id. at 9-10, 12-13.
3 Id. at 14-19.
4 Id. at 19-20.
5 Id. at 20; (see also Rec. Doc. 16-3, at 2) (stating that Plaintiff had spent 24 days at the work site as of

October 19, 2018). The Court notes that the transcript says “December” but believes this to be a typo.
6 (Rec. Doc. 11-2, at 20; Rec. Doc. 16-2, at 4).
7 (Rec. Doc. 11-5).
8 (Rec. Doc. 16-2, at 3-4).




                                                     2
      Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 3 of 8




                                  LEGAL STANDARD

       Summary judgment is appropriate when “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56); see Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). When assessing whether a

dispute as to any material fact exists, a court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.”

Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008). All reasonable inferences are drawn in favor of the nonmoving party, but

a party cannot defeat summary judgment with conclusory allegations or

unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately must be

satisfied that “a reasonable jury could not return a verdict for the nonmoving party.”

Delta, 530 F.3d at 399.

       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by merely pointing

out that the evidence in the record is insufficient with respect to an essential element

of the nonmoving party’s claim. See Celotex, 477 U.S. at 325. The burden then shifts

to the nonmoving party, who must, by submitting or referring to evidence, set out

specific facts showing that a genuine issue exists. See id. at 324. The nonmovant may

not rest upon the pleadings but must identify specific facts that establish a genuine

issue for trial. See id. at 325; Little, 37 F.3d at 1075.




                                             3
      Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 4 of 8




                                    DISCUSSION

      Defendants     seek   summary     judgment    on   Plaintiff’s   Jones   Act   and

unseaworthiness claims, arguing that he is not a seaman because he lacks a

substantial connection to the OSPREY EXPLORER or an identifiable fleet of vessels

under their ownership and control. To qualify as a seaman, a plaintiff must show (1)

that his duties “contribute[d] to the function of the vessel or to the accomplishment

of its mission,” and (2) that he has “a connection to a vessel in navigation (or to an

identifiable group of such vessels) that is substantial in terms of both its duration

and nature.” Chandris v. Latsis, 515 U.S. 347, 376 (1995). Defendants thus contend

that Plaintiff cannot satisfy the second prong.

      The purpose of the second Chandris prong is “to separate the sea-based

maritime employees who are entitled to Jones Act protection from those land-based

workers who have only a transitory or sporadic connection to a vessel in navigation.”

Id. at 368. Seaman status is not a function of where the employee’s injury occurred,

see id. at 361, the particular work being performed when the injury was sustained,

see id. at 368, or the injured employee’s job title, see Sw. Marine, Inc. v. Gizoni, 502

U.S. 81, 89 (1991). Instead, what matters is “the nature of the seaman's service, his

status as a member of the vessel, and his relationship as such to the vessel and its

operation in navigable waters.” Chandris, 515 U.S. at 359-60 (quoting Swanson v.

Marra Bros., Inc., 328 U.S. 1, 4 (1946)). Courts must examine the “total circumstances

of an individual's employment” in order to determine “whether the worker in question




                                           4
      Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 5 of 8




is a member of the vessel's crew or simply a land-based employee who happens to be

working on the vessel at a given time.” Id. at 370.

      With respect to the durational component of the second prong, the Fifth Circuit

has established an “appropriate rule of thumb” for determining whether an employee

possess the required substantial connection to a vessel in navigation. Ordinarily, if a

worker spends less than 30 percent of his time in service of a vessel, he should not

qualify for seaman status. See Becker v. Tidewater, Inc., 335 F.3d 376, 388-89 (5th

Cir. 2003). The same rule applies in cases involving an identifiable fleet of vessels as

opposed to an individual vessel. See Roberts v. Cardinal Servs., Inc., 266 F.3d 368,

377 (5th Cir. 2001) (“[W]hen a group of vessels is at issue, a worker who aspires to

seaman status must show that at least 30 percent of his time was spent on vessels,

every one of which was under his defendant-employer's common ownership or

control.”). “Generally, the status of an employee who splits time between land and a

vessel is ‘determined in the context of his entire employment with his current

employer.’” Wilcox v. Wild Well Control, Inc., 795 F.3d 531, 536 (5th Cir. 2015)

(quoting Barrett v. Chevron U.S.A., Inc., 781 F.2d 1067, 1075 (5th Cir. 1986) (en

banc)); see also Chandris, 515 U.S. at 366-67.

      Defendants contend that Plaintiff is not a seaman because, in the four years

prior to and including his assignment aboard the OSPREY EXPLORER, Plaintiff was

assigned to work aboard six different vessels owned by five different owners and

therefore lacks a substantial connection to a vessel or fleet of vessels under their

ownership and control. Plaintiff, on the other hand, argues that Newton was his




                                           5
      Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 6 of 8




employer at the time of the incident and therefore only his work for Newton is

relevant here. Plaintiff further contends that he spent over 30 percent of his time

employed with Newton aboard Defendants’ vessel, thus satisfying the substantial

connection prong.

      Defendants fail to present any legal basis for including Plaintiff’s prior work

while employed by Nautech in the substantial connection analysis. Chandris directs

that the analysis be conducted with respect to a worker’s “current” or “particular

employer.” 515 U.S. at 366, 372. The Supreme Court clarified this in Harbor Tug &

Barge Co. v. Papai, explaining that “the words ‘particular employer’ give emphasis to

the point that the inquiry into the nature of the employee’s duties for seaman-status

purposes may concentrate on a narrower, not broader, period than the employee’s

entire course of employment with his current employer.” 520 U.S. 548, 556-57 (1997).

Thus, the Supreme Court in Harbor Tug specifically rejected the amalgamation-of-

employers theory advanced by Defendants. See id. at 558.

      The plaintiff in Harbor Tug was a deckhand hired by the defendant through a

union hiring hall to paint a docked vessel. Id. at 551. He argued that he satisfied the

second Chandris prong based on his employment with various vessels, owned by three

different employers, that he had obtained through the hiring hall in the two years

before his injury. Id. at 555. The Court rejected this argument, holding that “prior

employments with independent employers” should not be considered in the seaman-

status inquiry because doing so “would undermine ‘the interests of employers and

maritime workers alike in being able to predict who will be covered by the Jones Act.’”




                                          6
       Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 7 of 8




Id. at 558 (quoting Chandris, 515 U.S. at 363). The Court then considered his prior

employment with only the defendant and held that he had not satisfied the nature

component of the second prong because the evidence showed only that he had

performed maintenance work while the vessel was docked. Id. at 559.

        Here, the record reflects that Plaintiff was employed by Newton at the time of

the incident. He had signed an employment agreement with Newton9 and was paid

for his work by Newton.10 The record further reflects that Plaintiff spent almost 50

percent of his time working for Newton aboard Defendants’ vessel: he spent

approximately 44 or 45 out of 95 days aboard the OSPREY EXPLORER,11 which is

well above the Fifth Circuit’s 30 percent requirement. See Becker, 335 F.3d at 388-

89. Viewing the evidence in the light most favorable to Plaintiff, a reasonable

factfinder could find that Plaintiff has a substantial connection to the OSPREY

EXPLORER and therefore is a seaman.

        Defendants nonetheless contend that Newton is not Plaintiff’s employer but is

merely a “manpower agency” that provides Plaintiff with temporary assignments,

similar to the union hiring hall in Harbor Tug. However, if the Court were to accept

this argument, then the only conclusion the Court can draw is that Defendants are

Plaintiff’s employers, thus granting him seaman status, because they have failed to

present any evidence of any other employer. While Defendants point out that Plaintiff

has not listed Newton as his employer on his resume, his contract with Newton is



9 (Rec. Doc. 11-5).
10 (Rec. Doc. 16-2, at 3-4).
11 (Rec. Doc. 11-2, at 20; Rec. Doc. 16-2, at 3-4; see also Rec. Doc. 16-3, at 2).




                                                      7
          Case 2:19-cv-11853-CJB-JVM Document 23 Filed 09/23/20 Page 8 of 8




clearly titled “Employment Agreement” and lists Plaintiff as “Employee.”12 At most,

Plaintiff’s resume creates a genuine issue of material fact inappropriate for resolution

on summary judgment.

           Finally, to the extent Defendants argue that Plaintiff is not a seaman because

he was a member of the seismic crew rather than the marine crew, this argument is

unavailing because Plaintiff’s work as a seismic navigator clearly “contribute[d] to

the function of the vessel or to the accomplishment of its mission” where the vessel

was a research vessel collecting seismic data. Chandris, 515 U.S. at 368 (internal

quotation marks and citation omitted).

                                      CONCLUSION

           Accordingly,

           IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment

(Rec. Doc. 11) is DENIED.

           New Orleans, Louisiana, this 23rd day of September, 2020.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE




12   (Rec. Doc. 11-5, at 2-3).


                                              8
